Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Brew on March 2, 2022.
The application has been amended as follows: 
Please cancel claims 15-34.
Please amend claims 1 and 37 as follows:
(Currently Amended) A medical device comprising:
	a fibrous substrate; and
	a foam body comprising the reaction product of a nucleophilic precursor component and an electrophilic precursor component; 
	wherein the foam body includes an additional nucleophile for stabilization, and
	wherein the medical device is an implant having a thickness from about 0.1 mm to about 3 mm, and the implant has a film including an electrophilic material on a surface thereof.

37.	(Currently Amended) A medical device comprising:
	a fibrous substrate; and

	wherein the foam body includes an additional nucleophile for stabilization, and
	wherein the medical device is an implant having a thickness from about 0.1 mm to about 3 mm, and the implant has a film including an electrophilic material on a surface thereof.

REASONS FOR ALLOWANCE
	Claims 1-8, 11-14 and 37 allowed.
	The prior art of record alone or in combination fail to discloses a medical implant has a foam body comprising the reaction product of a nucleophilic precursor component and an electrophilic precursor component; wherein the foam body includes an additional nucleophile for stabilization; and a film including an electrophilic material on a surface thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771